Citation Nr: 1818743	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for left ankle disability prior to January 24, 2014, and to an evaluation in excess of 10 percent from January 24, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  The Veteran was provided a hearing in February 2018 with the undersigned Veteran's Law Judge, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Prior to January 24, 2014, the Veteran's left ankle disability showed moderate symptoms. 

2.  From January 24, 2014, the probative evidence of record shows the Veteran's left ankle has caused additional functional loss, which more closely resembles marked limitation symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 10 percent, but no higher, prior to January 24, 2014, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (DC) 5271 (2017).

2.  The criteria for an increased rating of 20 percent, but no higher, from January 24, 2014, for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 




Factual Analysis - Prior to January 24, 2014

The Veteran's service-connected left ankle condition is currently rated under Diagnostic Code (DC) 5271 of the Schedule Ratings for The Ankle.  See 38 C.F.R. § 4.71a, DC 5271.

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of motion and a 20 percent evaluation is assigned for marked limitation of motion.  Id.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

The Board finds that the probative evidence of record shows the Veteran's left ankle disability warrants a 10 percent evaluation prior to January 24, 2014. 

In November 2011, the Veteran filed his request for an increased evaluation for his left ankle disability.  VA treatment records show the Veteran was seen for left ankle throbbing in June 2011.  The Veteran complained that his ankle was throbbing and was very painful when he moved it.  The Veteran stated that he had intermittent problems with his ankle giving out and throbbing since service, and it was occurring more frequently within the last month.  The Veteran denied re-injury, and reported a constant slight swelling to his ankle.  He reported that ibuprofen helped eliminate his pain. 

In January 2012, the Veteran received a VA examination.  The Veteran complained of chronic pain on a daily basis.  He reported using ibuprofen for his pain.  He stated he felt pain in the mornings when he first put his feet on the floor, which causes him to limp and improvement after he is up a bit.  He stated if he sits in the car for too long he feels more pain.  He also stated his pain was about a 4/10 without medication and 1/10 with medication.  He reported that weight bearing causes more pain and he had been to the clinic 2 to 3 times since his last examination.  The Veteran did not report flare-ups that impacted the function of the ankle.  The Veteran's range of motion (ROM) was normal for left ankle plantar flexion with no objective evidence of painful motion.  His left ankle extension was also normal with no evidence of painful motion.  The Veteran performed repetitive testing and after three repetitions his ROM remained normal for plantar flexion and extension.  The Veteran did not have additional limitation of ROM of his ankle following repetition testing; however, he did have functional loss or functional impairment of the ankle.  The examiner noted the Veteran had more movement than normal on his left ankle.  The Veteran did not have localized tenderness or pain on palpation of joints/soft tissue.  The Veteran did not have ankylosis and did not suffer from shin splints.  The examiner noted the Veteran did not need use of assistive devices.  The examiner reported abnormal findings after imaging studies.  X-rays found no evidence of acute fracture or dislocation.  The ankle mortise was intact and there were no lytic or blastic lesions or abnormal calcifications.  The cortical margins were intact and soft tissues were normal.  However, there was a small well-corticated osseous fragment inferior to the lateral malleolus likely relating to an accessory ossicle os subfibulare and less likely old avulsion fracture.

In May 2013, the Veteran had imaging done on his left ankle.  The Veteran complained of swelling and bruising.  The imaging showed no acute fracture or dislocation.  The ankle mortise appeared intact.  The examiner noted small linear corticated ossification was again seen at the inferior aspect of the lateral malleolus and opined that it was likely related to prior trauma.  It was lastly noted that soft tissue swelling was seen laterally.

After a review of the evidence, the Boards finds that an increased evaluation of 10 percent, but no higher, from June 6, 2011 is warranted.  Although the January 2012 examiner found the Veteran's ROM of the left ankle was normal, the Board notes that the Veteran has consistently complained of swelling, throbbing, and an increase of pain on weight bearing.  Additionally, in his June 2011 visit, he complained of constant slight swelling and intermittent throbbing that had recently become worse, and his May 2013 imaging showed swelling and ossification that was related to prior trauma.  Thus, the Board finds the overall medical evidence prior to January 24, 2014 warrants a grant of 10 percent from June 6, 2011.  In considering this grant, the Board considered the Veteran's loss due to pain and consistent swelling under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.

However, the Board notes that a rating in excess of 10 percent is not warranted for this period.  Prior to January 24, 2014, the Veteran's left ankle disability did not show marked limitation and consistently showed a range of motion within normal limits.  Thus, a rating of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5271. 

From January 24, 2014

In January 2014, the Veteran received another VA examination.  The Veteran reported intermittent swelling that is worse with activity such as prolonged periods of walking and prolonged periods of standing.  He stated at times he felt like his left ankle was going to give out.  He further stated that he felt his left ankle is not as strong as his right ankle and that he was unable to bear much weight on his left ankle.  The examiner reported flare-ups on an intermittent basis.  He stated it occurs about once every two months.  He described his flare-ups as being increased swelling and pain to his left ankle with prolonged walking.  The Veteran's ROM for plantar flexion was 35 degrees, with painful motion at 30.  The Veteran's dorsiflexion (extension) was 15 degrees with painful motion at 10 degrees.  The Veteran was not able to perform repetitive use testing with three repetitions.  The Veteran was not able to complete each activity three times because of pain and a feeling of instability to the left ankle.  The examiner noted there was additional limitation of the ankle after repetitive use testing and there was functional loss and/or functional impairment of the ankle.  The examiner noted the Veteran's functional loss was less movement than normal, pain on movement, and swelling.  The Veteran had pain on palpation of joints/soft tissue.  The Veteran did not have ankylosis or shin splints.  The examiner also noted that the Veteran needs the use of a brace on a regular basis.  Lastly, the examiner provided that the Veteran's ankle condition does not impact his ability to work. 

After a review of the evidence, the Boards finds that an increased evaluation of 20 percent, but no higher, from January 24, 2014 is warranted.  Although the January 2014 examination showed the Veteran's decreased ROM to be more closely represented by the definition for moderate symptoms, the Board notes the examiner found the Veteran's condition caused him functional loss after repetition due to his pain, decreased movement, and swelling.  Further, the Veteran's condition prevented him from performing repetition testing due to increased pain and ankle instability.  Moreover, in addition to the Veteran reporting daily pain with consistent swelling, and more frequent flare-ups, the Veteran's ankle condition has also risen to the level of now needing the regular use of a brace.  Thus, with consideration of the Veteran's functional loss and increased daily pain, the Board finds that the probative evidence of record warrants an increased evaluation of 20 percent from January 24, 2014.  See 38 C.F.R. § 4.71a, DC 5271; DeLuca at 202.  

Under Diagnostic Code 5271 for ankle limitation, a grant of 20 percent for marked limitation is the maximum percentage that a Veteran can be awarded.  The Board notes that the Veteran at no point during the pendency of the appeal has shown symptoms of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, and therefore, consideration under another Diagnostic Code for the ankle is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Thus, the Board's grant of 20 percent from January 24, 2014 is to be considered a full grant for the designated period. 

Accordingly, a rating of 10 percent, but no higher, from June 6, 2011, and a rating of 20 percent from January 24, 2014 for the Veteran's left ankle disability is warranted.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  




ORDER

An increased evaluation of 10 percent, but no higher, for left ankle disability from June 6, 2011 is granted.

A maximum 20 percent rating for left ankle disability from January 24, 2014 is granted. 



______________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


